COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       BP Automotive LP d/b/a Bossier Dodge v. RLJ-McLarty_Landers
                           Automotive Group

Appellate case number:     01-12-00346-CV

Trial court case number: 10030B1

Trial court:               87th District Court of Freestone County

        The record in the above-referenced appeal was due to be filed in this Court1 by April 18,
2012. See TEX. R. APP. P. 35.1. The clerk’s record has been filed. The reporter’s record has not
been filed.
       On July 17, 2012, the Court notified the court reporter, Helen Wooten, that the reporter’s
record had not been received for filing and directed that the record be filed no later than August
17, 2012. See TEX. R. APP. P. 35.1, 37.3(a)(1). The Court directed the reporter to notify the
Court by that date if the proceedings were not recorded, if the appellant had not requested that
the reporter’s record be prepared, or if the appellant had not paid or made satisfactory
arrangements to pay the fee to prepare the record. See TEX. R. APP. P. 35.3(b)(2).
        When the court reporter failed to either file the record or respond as directed, the Court,
on October 19, 2012, ordered the court reporter to respond within 10 days or the Court would
order the trial court to conduct a hearing to determine the reason for the failure to file the record.
The reporter did not respond.
        The trial and appellate courts are jointly responsible for ensuring that the appellate record
is timely filed. See TEX. R. APP. P. 35.3(c). It is the duty of the trial court to ensure that its
reporter’s work is timely accomplished by setting work priorities. TEX. R. APP. P. 13.3. Because
the reporter’s record has not been filed timely as ordered, we issue the following order:
        We direct the judge of the 87th District Court of Freestone County to conduct a hearing,
at which court reporter Helen Wooten, appellant’s counsel, and appellee’s counsel shall
participate, to (a) determine the reason for the failure to file the reporter’s record, (b) establish a

1
       Pursuant to its docket equalization authority, the Supreme Court of Texas transferred this
       appeal to this court. See Misc. Docket No. 12–9051 (Tex. Mar. 28, 2012); see also TEX.
       GOV’T CODE ANN. §.73.001 (West 2005) (authorizing transfer of cases).
date certain when the reporter’s record will be filed, and (c) make findings as to whether the
court reporter should be held in contempt of court for failing to timely file the reporter’s record
as ordered.
        We order the trial court to prepare a record, in the form of a reporter’s record, of the
hearing. The trial court shall make findings of fact and conclusions of law, and shall order the
trial court clerk to forward to this Court a supplemental clerk’s record containing the findings
and conclusions. The hearing record and supplemental clerk’s record shall be filed with the clerk
of this court within 30 days of the date of this order.
        The appeal is abated, treated as a closed case, and removed from this court’s active
docket. The appeal will be reinstated on this court’s active docket when the trial court’s findings
and recommendations are filed in this court. The court will also consider an appropriate motion
to reinstate the appeal filed by either party, or the court may reinstate the appeal on its own
motion. If the court reporter files the record prior to the date set for the hearing, the appeal will
be reinstated and the trial court need not hold a hearing.
       It is so ORDERED.



Judge’s signature: /s/ Sherry Radack
                    Acting individually       Acting for the Court


Date: March 20, 2013